DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable.  Claims 2, 7 and 8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B, as set forth in the Office action mailed on October 20, 2021, is hereby withdrawn and claims 2, 7 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to explicitly disclose or fairly suggest a color filter substrate, comprising “a planarization layer, which is located between the base substrate and the black matrix and has an opening; and a first color cast compensation layer, which is located in the opening of the planarization layer, and configured such that in response to a light of a first color passing through the first color filter in a direction deviating from a vertical direction of the base substrate at an angle a, the first color cast compensation layer at least partly converts the light of the first color passing through the first color filter into a light of a second color or a light of a third color, wherein the light of the first color has a wavelength longer than that of the light of the second color, the light of the second color has a wavelength longer than that of the light of the third color, and the angle a is greater than 0 degree and less than 90 degrees,” along with the other claimed limitations of claim 1.
Applicant’s arguments (see Remarks, filed April 15, 2022), with respect to the rejection of claim 1 under 35 U.S.C. 103 over BOE Technology Group Co., Ltd. (CN 105867012) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Therefore, claim 1 is allowed.  Claims 2-17 are also allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896